United States Court of Appeals
                      For the First Circuit


No. 19-1644

                    UNITED STATES OF AMERICA,

                            Appellant,

                                v.

                        SHARON P. CARTER,

                       Defendant, Appellee.


No. 19-1645

                    UNITED STATES OF AMERICA,

                            Appellant,

                                v.

                       GREGORY CONIGLIARO,

                       Defendant, Appellee.


                           ERRATA SHEET

     The opinion of this Court, issued on September 27, 2021, is
amended as follows:
     On page 11, line 19, remove "the four".
     On page 13, line 13, change "co-defendants" to "co-
defendant".
      On page 14, lines 6-7, change the sentence that reads " The
jury acquitted all the defendants of the § 371 counts at issue
other than Carter and Conigliaro, who were each found guilty."
to " The jury found Carter and Conigliaro guilty of the § 371
count each faced."